DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birks et al. (US 2021/0101437 (using provisional 62/909,994 as priority date)) in view of Dumas et al. (US 2020/0173901).

With respect to claim 1, Birks discloses an air quality monitor [Par. 0006], comprising:
a housing [Fig. 4; 10] defining an inlet [Fig. 4; 70] and an outlet [Fig. 4; 110]; 
a fan [Fig. 4; 60] configured to transport air along a nonlinear flow path from the inlet of the housing to the outlet of the housing [Par. 0014, 0016, & 0032] & [Fig. 4; see arrow]; and 
one or more sensors [Fig. 4; 30] & [Par. 0017] disposed in the housing and arranged along the nonlinear flow path [see Fig. 4], wherein the one or more sensors comprise: 
a first sensor configured to sense a first parameter of the air [Par. 0017] (characterized by temperature/humidity sensor); and 
a second sensor (characterized by sensors detecting air pollutants or concentration of air pollutants) positioned downstream of the fan (characterized by measurement chamber [Fig. 4; 20] located downstream of fan [Fig. 4; 60])  and configured to sense a second parameter of the air [Par. 0017].

Birks fails to disclose wherein the first sensor is positioned upstream of the fan and instead merely disclose a single sensor package/assembly where all the sensors are located downstream of the fan.
Dumas discloses a sensor for measuring the concentration of particles in air and in particular discloses a device that transports air along a nonlinear flow path [Fig. 3a] & [Par. 0112] and further includes teaching about incorporating one or more sensors arranged along the nonlinear flow path [Fig. 5].  In particular, Dumas discloses improving the sensing and measurement of particles based on thermal control of the hygrometry of the air stream circulating the flow path [Par. 0140-0141].  Further, in order to properly control the hygrometry, Dumas teaches about incorporating a humidity sensor and a temperature sensor for measuring the temperature and humidity of the airstream at some point in the inner channel prior to passing the particle sensing mechanisms [Par. 0145], where the inner channel 110 is located upstream of the particle detection mechanism [Par. 0098].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks with Dumas to further include wherein the first sensor is positioned upstream of the fan instead of as part of the integrated circuit package motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that improves the precision of the particle measurement sensor by providing temperature and humidity measurements upstream of the fan to provide thermal control of the airstream through the flow path (see Dumas [Par. 0140-0141]).

With respect to claim 2, Birks is silent on disclosing that the first parameter of the air is impacted by operation of the second sensor.
Dumas discloses that the first parameter of the air is impacted by operation of the second sensor [Par. 0140-0141 & 0144]
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks with Dumas to further include wherein the first parameter of the air is impacted by operation of the second sensor motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that improves the precision of the particle measurement sensor by providing temperature and humidity measurements upstream of the fan to provide thermal control of the airstream through the flow path (see Dumas [Par. 0140-0141]).

With respect to claim 3, Birks discloses wherein a ratio of a length of the nonlinear flow path to a largest dimension of the housing is greater than 1.5.
(See Fig. 2 of Birks where the length of the flow path is greater than 1.5 times the largest dimension of the housing (see marked up below).  In particular, the stacked arrangement of the flow path requires the air to travel ~2x one dimension of the housing as well as at least some portion of another dimension.  Further inclusion of the impaction region adds additional length to the flow path (see Fig. 2; 2))

    PNG
    media_image1.png
    1031
    1347
    media_image1.png
    Greyscale


With respect to claim 4, Birks discloses wherein the first sensor comprises a temperature sensor, and wherein the second sensor comprises at least one of a particulate sensor, a carbon dioxide sensor, or a volatile organic compound (VOC) sensor [Par. 0017].  Furthermore, Dumas teaches incorporating both a temperature sensor [Par. 0145] and a particulate sensor [Par. 0155] in an arrangement wherein the temperature sensor is upstream of the particulate sensor.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks with Dumas as discussed above in claim 1 motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that improves the precision of the particle measurement sensor by providing temperature and humidity measurements upstream of the fan to provide thermal control of the airstream through the flow path (see Dumas [Par. 0140-0141]).

With respect to claim 5, Birks discloses wherein the first sensor comprises a temperature sensor and a humidity sensor, and wherein the second sensor comprises a particulate sensor, a carbon dioxide sensor, and a volatile organic compound (VOC) sensor [Par. 0017].  
Birks fails to explicitly disclose wherein the second sensor is disposed downstream of the temperature sensor and the humidity sensor.  
Dumas teaches incorporating both a temperature sensor and a humidity sensor [Par. 0145] and a particulate sensor [Par. 0155] in an arrangement wherein the temperature sensor and humidity sensor is upstream of the particulate sensor [Fig. 5].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks with Dumas to include wherein the second sensor is disposed downstream of the temperature sensor and the humidity sensor motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that improves the precision of the particle measurement sensor by providing temperature and humidity measurements upstream of the fan to provide thermal control of the airstream through the flow path (see Dumas [Par. 0140-0141]).

With respect to claim 8, Birks discloses wherein the housing further comprises: 
a first chamber [Fig. 2; 1] defining a first portion of the nonlinear flow path; 
a second chamber [Fig. 2; 2] adjacent to the first chamber and defining a second portion of the nonlinear flow path downstream of the first portion of the nonlinear flow path; and 
a divider [Fig. 2; 8] separating the first chamber and the second chamber, wherein the divider includes an opening fluidically coupling the first and second portions of the nonlinear flow path (characterized by the fan 4 passing air from one chamber to the next) [Par. 0030].

With respect to claim 10, Birks discloses wherein the fan is configured to discharge air through the opening in the divider [Fig. 2; 4, 8] (characterized by the fan 4 passing air from one chamber to the next) [Par. 0030].

With respect to claim 11, Birks does not necessarily disclose wherein a ratio of a vertical component of the nonlinear flow path to a horizontal component of the nonlinear flow path is greater than about 1.5.  Birks does [see Fig. 1 & 2] teach multiple embodiments and arrangements for the housing that allows for the non-linear flow path to travel different distances both vertically and horizontally.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks to implement having a ratio of a vertical component of the nonlinear flow path to a horizontal component of the nonlinear flow path is greater than about 1.5 motivated by a desire to select from one of a suitable number of various design choices that meet the users specifications for the desired implementation and placement of the sensor. 

With respect to claim 12, Birks does not necessarily disclose wherein a distance between the inlet of the housing and the outlet of the housing is greater than about one centimeter.  Birks does [see Fig. 1 & 2] teach multiple embodiments and arrangements for the housing that allows for the non-linear flow path to travel different distances both vertically and horizontally.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks to implement a distance between the inlet of the housing and the outlet of the housing is greater than about one centimeter motivated by a desire to select from one of a suitable number of various design choices that meet the user’s specifications for the desired implementation and placement of the sensor.

With respect to claim 18, Birks discloses a method for monitoring air quality, the method comprising: 
transporting, by a fan [Fig. 4; 60] in an air quality monitor, air along a nonlinear flow path from an inlet of a housing of the air quality monitor to an outlet of the housing [Fig. 4; see arrow] & [Par. 0014, 0016, & 0032]; 
sensing, by a first sensor a first parameter of the air [Par. 0017] (characterized by temperature/humidity sensor); and 
sensing, by a second sensor (characterized by sensors detecting air pollutants or concentration of air pollutants) positioned downstream of the fan (characterized by measurement chamber [Fig. 4; 20] located downstream of fan [Fig. 4; 60])  , a second parameter of the air [Par. 0017].

Birks fails to disclose wherein the first sensor is positioned upstream of the fan and instead merely disclose a single sensor package/assembly where all the sensors are located downstream of the fan.
Dumas discloses a sensor for measuring the concentration of particles in air and in particular discloses a device that transports air along a nonlinear flow path [Fig. 3a] & [Par. 0112] and further includes teaching about incorporating one or more sensors arranged along the nonlinear flow path [Fig. 5].  In particular, Dumas discloses improving the sensing and measurement of particles based on thermal control of the hygrometry of the air stream circulating the flow path [Par. 0140-0141].  Further, in order to properly control the hygrometry, Dumas teaches about incorporating a humidity sensor and a temperature sensor for measuring the temperature and humidity of the airstream at some point in the inner channel prior to passing the particle sensing mechanisms [Par. 0145], where the inner channel 110 is located upstream of the particle detection mechanism [Par. 0098].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks with Dumas to further include wherein the first sensor is positioned upstream of the fan instead of as part of the integrated circuit package motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that improves the precision of the particle measurement sensor by providing temperature and humidity measurements upstream of the fan to provide thermal control of the airstream through the flow path (see Dumas [Par. 0140-0141]).

With respect to claim 19, Birks discloses wherein the first sensor comprises at least one of a temperature sensor or a humidity sensor [Par. 0017] (characterized by temperature/humidity sensor), and the second sensor comprises at least one of a particulate sensor, a carbon dioxide sensor, or a volatile organic compound (VOC) sensor (characterized by sensors detecting air pollutants or concentration of air pollutants) [Par. 0017], the method further comprising: 
sensing, by the at least one of the temperature sensor or the humidity sensor, a temperature or a humidity, respectively, of air in the flow path [Par. 0017]; and 
sensing, by the at least one of the particulate sensor, the carbon dioxide sensor, or the VOC sensor, a particulate concentration, carbon dioxide concentration, or VOC concentration, respectively, of the air [Par. 0017].
	Birks fails to explicitly disclose sensing, by the at least one of the particulate sensor, that is done after sensing the temperature and the humidity.
Dumas teaches incorporating both a temperature sensor and a humidity sensor [Par. 0145] and a particulate sensor [Par. 0155] in an arrangement wherein the temperature sensor and humidity sensor is upstream of the particulate sensor [Fig. 5] and therefore before measurement by the particulate sensor.  Further, in order to properly control the hygrometry, Dumas teaches about incorporating a humidity sensor and a temperature sensor for measuring the temperature and humidity of the airstream at some point in the inner channel prior to passing the particle sensing mechanisms [Par. 0145], where the inner channel 110 is located upstream of the particle detection mechanism [Par. 0098].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks with Dumas to further include sensing, by the at least one of the particulate sensor, after sensing the temperature and the humidity motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that improves the precision of the particle measurement sensor by providing temperature and humidity measurements upstream of the fan to provide thermal control of the airstream through the flow path (see Dumas [Par. 0140-0141]).

Claim(s) 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birks et al. (US 2021/0101437 (using provisional 62/909,994 as priority date)) in view of Dumas et al. (US 2020/0173901) as applied to claims 1 and 8 respectively above, and further in view of Park et al. (US 2017/0246572).

With respect to claim 6, Birks and Dumas fail to disclose wherein the housing is an inner housing, and wherein the air quality monitor further comprises an outer housing around the inner housing and defining one or more openings configured to permit air flow between the inner housing and an environment external to the outer housing.
Park discloses an air cleaner device that further comprises an inner housing [Fig. 2 & 3a], and an outer housing [Fig. 1; 101, 201] & [Par. 0031] (outer cases) around the inner housing and defining one or more openings (suction portion 102) configured to permit air flow between the inner housing and an environment external to the outer housing [Fig. 16 & 17] (see arrows for air flow).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks in view of Dumas with Park to further include wherein the housing is an inner housing, and wherein the air quality monitor further comprises an outer housing around the inner housing and defining one or more openings configured to permit air flow between the inner housing and an environment external to the outer housing motivated by a desire that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art(KSR) that provides additional protection from the outside environment.

With respect to claim 7, Birks and Dumas fail to disclose wherein the one or more openings are positioned at least about three centimeters from a base of the outer housing.
Park discloses an air cleaner device that further comprises wherein the one or more openings are positioned at least about three centimeters from a base of the outer housing [Fig. 1 & 16] (characterized by both the base and suction portion 102 which provide a plurality of openings for air starting at the based and moving up the housing).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks in view of Dumas with Park to further include wherein the one or more openings are positioned at least about three centimeters from a base of the outer housing motivated by a desire that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art(KSR) that permits the user to make additional design choices to configure the arrangement, look, and style of the air quality monitor.

With respect to claim 9, Birks and Dumas fail to disclose a circuit board communicatively coupled to the one or more sensors, wherein the circuit board comprises at least a portion of the divider.
Park discloses an air cleaner that includes disclose a circuit board communicatively coupled to the one or more sensors, wherein the circuit board comprises at least a portion of the divider (a printed circuit board (PCB) device provided in the dividing plate space) [see abstract] & [Par. 0145-0146].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks in view of Dumas with Park to further include a circuit board communicatively coupled to the one or more sensors, wherein the circuit board comprises at least a portion of the divider motivated by a desire that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art(KSR) that would improve special utilization and help save space (see Park [Par. 0146]).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birks et al. (US 2021/0101437 (using provisional 62/909,994 as priority date)) in view of Dumas et al. (US 2020/0173901) as applied to claim 1 above, and further in view of Etschmaier et al. (US 2020/0393351).

With respect to claim 13, Birks fails to disclose wherein the one or more sensors comprise a particulate sensor assembly, and wherein the fan is integrated with a particulate sensor in a particulate sensor housing of the particulate sensor assembly.
Etschmaier discloses a particulate matter sensor system (characterized as particulate sensor assembly) [see abstract] & [Fig. 7] that further comprises a fan (fluid circulation device) [Par. 0010] integrated with a particulate sensor in a particulate sensor housing of the particulate sensor assembly [Par. 0063 & 0065].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks in view of Dumas with Etschmaier to further implement wherein the one or more sensors comprise a particulate sensor assembly, and wherein the fan is integrated with a particulate sensor in a particulate sensor housing of the particulate sensor assembly motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that incorporates an integrated particulate matter sensor system in the air quality monitor to provide improved measurements and detection of air quality.

With respect to claim 14, while Birks fails to necessarily disclose a particulate sensor assembly as disclosed in claim 13, Birks does disclose a sensor assembly package wherein the housing comprises a sensor mount [Fig. 4; 40] configured to secure the sensor assembly.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks in view of Dumas with Etschmaier as discussed above in claim 13 and to further include that the housing comprises a particulate sensor mount configured to secure the particulate sensor assembly motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 15, while Birks fails to necessarily disclose a particulate sensor assembly as disclosed in claim 13 and therefore does not disclose wherein the particulate sensor housing comprises a particulate sensor inlet and a particulate sensor outlet, and wherein the housing comprises a divider configured to separate the particulate sensor inlet from the particulate sensor outlet.
Etschmaier discloses a particulate matter sensor system (characterized as particulate sensor assembly) [see abstract] & [Fig. 7] that further comprises wherein the particulate sensor housing comprises a particulate sensor inlet [Fig. 1; 106] and a particulate sensor outlet [Fig. 1; 108], and wherein the housing comprises a divider [Fig. 1; 124] configured to separate the particulate sensor inlet from the particulate sensor outlet [Par. 0074] (characterized by size separation feature including an impactor, diffusion screen, filter).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks in view of Dumas with Etschmaier to further implement wherein the particulate sensor housing comprises a particulate sensor inlet and a particulate sensor outlet, and wherein the housing comprises a divider configured to separate the particulate sensor inlet from the particulate sensor outlet motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that incorporates an integrated particulate matter sensor system in the air quality monitor to provide improved measurements and detection of air quality.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birks et al. (US 2021/0101437 (using provisional 62/909,994 as priority date)) in view of Dumas et al. (US 2020/0173901) as applied to claim 18 above, and further in view of NPL1 (ohmtech.io datasheet, 2020).

With respect to claim 20, neither Birks nor Dumas necessarily disclose wherein the nonlinear flow path has a residence time less than about four seconds. 
NPL1 discloses a datasheet and specs for an air quality monitoring device that can measure ambient temperature, humidity, barometric pressure and VOC gas [pg. .1], and further teaches about a sampling period for obtaining measurements (characterized as the time it takes for air to pass through sensor and obtain a reading (i.e. residence time)) less than about four seconds (i.e. 3 seconds) [pg. 1; data rate configurable to 3 seconds] & [pg. 8; 7.2 sampling period].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks in view of Dumas further with NPL1 to include that the nonlinear flow path has a residence time less than about four seconds motivated by a desire that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art(KSR) that can improve the existing air quality monitor by having a quick response/measurement time to provide accurate real-time measurements.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birks et al. (US 2021/0101437 (using provisional 62/909,994 as priority date)) in view of Dumas et al. (US 2020/0173901) and Park et al. (US 2017/0246572).

With respect to claim 16, Birks discloses a method for manufacturing an air quality monitor, the method comprising: 
defining a first portion of a nonlinear flow path [Fig. 4; 50] and a second portion of the nonlinear flow path downstream from the first portion of the nonlinear flow path [Fig. 4; 20], that includes an opening coupling the first and second portions of the nonlinear flow path (see fan 60) [Fig. 4], and one or more sensors disposed in the housing and arranged along the nonlinear flow path [Fig. 4; 30];
positioning a fan proximate to the opening [Fig. 4; 60], wherein the fan is configured to transport air along the nonlinear flow path from an inlet of the housing to an outlet of the housing [see Fig. 4; arrow] & [Par. 0014, 0016, & 0032], 
wherein the one or more sensors comprise: 
a first sensor configured to sense a first parameter of the air [Par. 0017] (characterized by temperature/humidity sensor); and 
a second sensor (characterized by sensors detecting air pollutants or concentration of air pollutants) positioned downstream of the fan (characterized by measurement chamber [Fig. 4; 20] located downstream of fan [Fig. 4; 60])  and configured to sense a second parameter of the air [Par. 0017].

Birks fails to disclose wherein the first sensor is positioned upstream of the fan and instead merely disclose a single sensor package/assembly where all the sensors are located downstream of the fan.
Dumas discloses a sensor for measuring the concentration of particles in air and in particular discloses a device that transports air along a nonlinear flow path [Fig. 3a] & [Par. 0112] and further includes teaching about incorporating one or more sensors arranged along the nonlinear flow path [Fig. 5].  In particular, Dumas discloses improving the sensing and measurement of particles based on thermal control of the hygrometry of the air stream circulating the flow path [Par. 0140-0141].  Further, in order to properly control the hygrometry, Dumas teaches about incorporating a humidity sensor and a temperature sensor for measuring the temperature and humidity of the airstream at some point in the inner channel prior to passing the particle sensing mechanisms [Par. 0145], where the inner channel 110 is located upstream of the particle detection mechanism [Par. 0098].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks with Dumas to further include wherein the first sensor is positioned upstream of the fan instead of as part of the integrated circuit package motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that improves the precision of the particle measurement sensor by providing temperature and humidity measurements upstream of the fan to provide thermal control of the airstream through the flow path (see Dumas [Par. 0140-0141]).

Birks and Dumas fail to disclose positioning a circuit board in a housing to define the first and second portions, wherein the circuit board includes an opening coupling the first and second portions of the nonlinear flow path, and wherein the circuit board is communicatively coupled to one or more sensors disposed in the housing and arranged along the nonlinear flow path. 
	Park discloses an air cleaner that includes positioning a circuit board in a housing to define a first portion of a nonlinear flow path and a second portion of the nonlinear flow path downstream from the first portion of the nonlinear flow path (a printed circuit board (PCB) device provided in the dividing plate space) [see abstract], wherein the circuit board includes an opening coupling the first and second portions of the nonlinear flow path [Par. 0139], and wherein the circuit board is communicatively coupled to one or more sensors disposed in the housing and arranged along the nonlinear flow path [Par. 0145-0146].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks in view of Dumas with Park to further positioning a circuit board in a housing to define the first and second portions, wherein the circuit board includes an opening coupling the first and second portions of the nonlinear flow path, and wherein the circuit board is communicatively coupled to one or more sensors disposed in the housing and arranged along the nonlinear flow path motivated by a desire that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art(KSR) that would improve special utilization and help save space (see Park [Par. 0146]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birks et al. (US 2021/0101437 (using provisional 62/909,994 as priority date)) in view of Dumas et al. (US 2020/0173901) and Park et al. (US 2017/0246572) as applied to claim 16 above, and further in view of Etschmaier et al. (US 2020/0393351).

With respect to claim 17, Birks and Dumas fail to explicitly disclose wherein the one or more sensors comprise a particulate sensor assembly, wherein the fan is integrated with the particular sensor in a particulate sensor housing, and wherein positioning the fan proximate to the opening in the circuit board further comprises positioning the particulate sensor assembly in the housing.
Park discloses an air cleaner that includes positioning a circuit board in a housing to define a first portion of a nonlinear flow path and a second portion of the nonlinear flow path downstream from the first portion of the nonlinear flow path (a printed circuit board (PCB) device provided in the dividing plate space) [see abstract].
Etschmaier discloses a particulate matter sensor system (characterized as particulate sensor assembly) [see abstract] & [Fig. 7] that further comprises a fan (fluid circulation device) [Par. 0010] integrated with a particulate sensor in a particulate sensor housing [Par. 0063 & 0065].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Birks in view of Dumas and Park with Etschmaier to further implement wherein the one or more sensors comprise a particulate sensor assembly, and wherein the fan is integrated with the particular sensor in a particulate sensor housing motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that incorporates an integrated particulate matter sensor system in the air quality monitor to provide improved measurements and detection of air quality.
Further, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to further modify the arrangement so that wherein positioning the fan proximate to the opening in the circuit board further comprises positioning the particulate sensor assembly in the housing motivated by a desire that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art(KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mou et al. (US 2021/0247083) discloses a mobile gas detection and cleaning device, and more particularly to a mobile gas detection and cleaning device implemented in an indoor space that teaches about how to combine the gas purification device with a gas sensor, so as to detect the air quality in real time, whenever and wherever, and provide the benefits of purifying the air by the mobile purification module in an area close to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/Examiner, Art Unit 2865      

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865  
06/14/2022